DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Conveyor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 5 and 6 are objected to because of the following informalities:  
Claim 5 reads “the cooking vessel includes a plurality of ports connected to the conduction heater” however it is apparent applicant must mean “convection heater” as ports to a “conduction heater” does would not provide air flow necessitating ports.
Claim 6 reads “wherein the ports are located on a top face of the collar and are configured to discharge the hot air toward the lid to circulate within the cooking vessel” however claim 5 provides the ports as part of the cooking vessel, it is best understood that Applicant means a second set of ports are on the top face of the collar that align with the ports of the cooking vessel so that hot air can circulate within the cooking vessel. 
See supporting specifications [0092], emphasis added “The rim ports 612a-612c can be alignable with the ports 144 of the collar 124 such that the rim ports 612 can receive air therethrough for delivery of hot air (or fluid) into the cooking vessel 104 for convective heating of food within the cooking vessel 104.”
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 2, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit (US 2016/0174771) in view of Oxel (US 3850331).

Regarding claim 1, Benoit discloses an automated cooking system comprising: 
a housing (20); 
a cooking vessel (12) removably connected to the housing (removable cooking vessel 12 “the user can conveniently engage the lever 322 and lift the container 12 at the same time, to conveniently release the container 12 from the receptacle 22 of the housing 20” [0125]); 
an induction heating device (150/26induction heating anticipated “the heating element disposed within the container 12 can be any one of various heating elements that can include, but are not limited to, a conductive heating element 150, an induction heating element, a combination thereof, or other similar heating element” [0098]) within the housing proximate the cooking vessel (any heating device must be at least proximate to the cooking vessel in order to perform cooking, see figure 11 showing a proximate location of heating device relative to cooking vessel 12), the induction heating 
a lid (14) coupled to the housing (lid hinge 144 in connection to vessel 12 being coupled to housing 20 via release mechanism 124, see figure 9) and movable between a covered and an uncovered position (via hinge 144), the lid covering the cooking vessel in the covered position (closed position 38, open position 56); and 
Benoit is silent regarding a radiant heater connected to the lid, the radiant heater configured to transfer radiant heat toward the cooking vessel when the lid is in the closed position.
However Oxel teaches a radiant heater (18) connected to the lid (16), the radiant heater configured to transfer radiant heat toward the cooking vessel when the lid is in the closed position “To provide for broiling without appreciable baking, the present invention contemplates supporting the lid horizontally on the pan and in registry with its open top but spaced slightly above the pan as best seen in FIGS. 1, 2 and 7. This permits radiant heat emitted by the lid-mounted element 18 to be directed downwardly into the pan to broil food disposed therein” (column 2, lines 58-67).
The advantage of a radiant heater connected to the lid, the radiant heater configured to transfer radiant heat toward the cooking vessel when the lid is in the closed position, is to provide broiling function without baking “To provide for broiling without appreciable baking, the present invention contemplates supporting the lid horizontally on the pan and in registry with its open top but spaced slightly above the pan as best seen in FIGS. 1, 2 and 7. This permits radiant heat emitted by the lid-
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Benoit with Oxel, by adding to the oven functioning like heating volume of Benoit (“the various functions and programs that can be selected allow the cooking and processing appliance 10 to function as an all-in-one appliance that can operate as a cooker, oven or other heating appliance”…” the cooking and processing appliance 10 can be used in kitchenette settings where an oven or range may not be present” [0051]), the top radiant oven broil heating functionality of Oxel, to have a known broiling function of oven cooking. 

Regarding claim 2, Benoit discloses the automated cooking system of claim 1, Benoit further discloses wherein the cooking vessel is a wok (Oxford dictionary defines “wok” as “a bowl-shaped frying pan used typically in Chinese cooking”, because the use of bowl shaped cooking vessel 12 of Benoit is versatile “the various functions and programs that can be selected allow the cooking and processing appliance 10 to function as an all-in-one appliance that can operate as a cooker, oven or other heating appliance, a food processor, a blender, or a combination cooking and stirring appliance.” [0051], it would be capable of the typical “Chinese cooking” of wok methods of cooking).

Regarding claim 7, Benoit discloses the automated cooking system of claim 2, Benoit further discloses further comprising: 

a motor (24) located within the housing (“the motor 24 disposed within the housing 20” [0103]) and operable to drive the mixer to rotate (motor 24 drives the drive shaft 196 of the stirring mechanism 16 “a multi-speed motor 24 that can simply be modified through use of the user interface 120 to deliver different rotational speeds and forces from the drive shaft 196 to the impeller shaft 198 and into the stirring mechanism 16 of the container 12.” [0105]).

Regarding claim 11, Benoit discloses the automated cooking system of claim 1, Benoit further discloses wherein the lid further comprises:
a seasoning port (60) resealably openable (via pusher 62) to receive items into the cooking vessel when the lid is in the covered position (food placed in opening 60 while lid is in closed position “Where the food processing insert 220 is included, foods that are disposed through the chute 60 of the lid 14 and pressed downward by the pusher 62 are sliced by the food slicing attachment 228, where the sliced food items can be caught by the platform 222 of the food processing insert 220. It is also contemplated that foodstuffs can be placed directly into the food processing insert 220 by opening the lid 14 and placing items within the food processing insert 220.” [0108]).

Claims 3-5 and 12 and 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit in view of Oxel and in further view of Kurt (WO 9417708 A1).

Regarding claim 3, Benoit discloses the automated cooking system of claim 1, Benoit is silent regarding further comprising: 
a convection heater configured to deliver hot air to the cooking vessel.
However Kurt teaches a convection heater (13) configured to deliver hot air to the cooking vessel (via air baffle/guide 28/23 towards lid 1, see figure 1).
The advantage of providing a convection heater to a lidded oven like system is to provide convection heating “the convection oven is shown in its structure, wherein a hood 1 is provided which is seated on a housing 6.” (page 4, 4 lines from bottom).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Benoit with Kurt, by adding to the oven functioning like heating volume of Benoit (“the various functions and programs that can be selected allow the cooking and processing appliance 10 to function as an all-in-one appliance that can operate as a cooker, oven or other heating appliance”…” the cooking and processing appliance 10 can be used in kitchenette settings where an oven or range may not be present” Benoit [0051]), the convection heating functionality of Kurt, to have a known convection oven function to an oven replacing cooking system. 

Regarding claim 4, Benoit as modified by Kurt discloses the automated cooking system of claim 3, Benoit further discloses (Fig-11) wherein the housing includes a 

Regarding claim 5, Benoit as modified by Kurt discloses the automated cooking system of claim 4, Benoit as modified by Kurt (Fig-1-2) further teaches wherein the cooking vessel includes a plurality of ports (28/23 and 2, Kurt) connected to the conduction heater (heater 13, see airflow of fan 15 having airflow connection between ports and heater as indicated by airflow arrows in figures 1-2, Kurt), the ports configured to provide the hot air from the conduction heater into the cooking vessel (as indicated by airflow arrows within cooking volume above bottom of cooking volume 22, Kurt).

Regarding claim 12, Benoit discloses the automated cooking system of claim 1, further comprising: 
a mixer (18) located within the cooking vessel, the mixer configured to rotate relative to the cooking vessel (vessel is stationary via lock lever 322); and 
a motor (24) located within the housing (“the motor 24 disposed within the housing 20” [0103]) and operable to drive the mixer to rotate (motor 24 drives the drive shaft 196 of the stirring mechanism 16 “a multi-speed motor 24 that can simply be modified through use of the user interface 120 to deliver different rotational speeds and forces from the drive shaft 196 to the impeller shaft 198 and into the stirring mechanism 16 of the container 12.” [0105]).
Benoit is silent regarding a convection heater located within the housing and configured to deliver hot air to the cooking vessel.

The advantage of providing a convection heater to a lidded oven like system is to provide convection heating “the convection oven is shown in its structure, wherein a hood 1 is provided which is seated on a housing 6.” (page 4, 4 lines from bottom).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Benoit with Kurt, by adding to the oven functioning like heating volume of Benoit (“the various functions and programs that can be selected allow the cooking and processing appliance 10 to function as an all-in-one appliance that can operate as a cooker, oven or other heating appliance”…” the cooking and processing appliance 10 can be used in kitchenette settings where an oven or range may not be present” Benoit [0051]), the convection heating functionality of Kurt, to have a known convection oven function to an oven replacing cooking system.

Regarding claim 13, Benoit discloses the automated cooking system of claim 12, Benoit further discloses further comprising: 
a controller (40) configured to operate the motor, the induction heater, the radiant heater, and the convection heater (controller provides operative function to cooking and stirring functions “…so that the control 40 can be used to operate the various cooking and stirring functions.” [0123]) based on a cooking algorithm (to provide sustained temperature requires PID algorithm of controllers, emphasis added “The thermostat pin 172 is attached to thermostat wires 174 that extend to the control 40 of the cooking and and regulate the temperature of the conductive heating element 150 disposed within the container 12” [0097]) to cook food within the cooking vessel (all cooking stirring functions may be controller operated “It is contemplated that the main circuit board 422 can be in communication with each of the electrical components and the control 40 of the cooking and processing appliance 10. The main circuit board 422 can also include the logic that controls the various cooking and processing functions of the cooking and processing appliance 10.” [0136]).

Regarding claim 17, Benoit discloses an automated cooking system comprising: 
a housing (20); 
a cooking vessel (12) removably connected to the housing (removable cooking vessel 12 “the user can conveniently engage the lever 322 and lift the container 12 at the same time, to conveniently release the container 12 from the receptacle 22 of the housing 20” [0125]); 
an induction heating device (150/26induction heating anticipated “the heating element disposed within the container 12 can be any one of various heating elements that can include, but are not limited to, a conductive heating element 150, an induction heating element, a combination thereof, or other similar heating element” [0098]) within the housing proximate the cooking vessel (any heating device must be at least proximate to the cooking vessel in order to perform cooking, see figure 11 showing a proximate location of heating device relative to cooking vessel 12), the induction heating 
a lid (14) coupled to the housing (lid hinge 144 in connection to vessel 12 being coupled to housing 20 via release mechanism 124, see figure 9) and movable between a covered (38) and an uncovered position (56), the lid covering the cooking vessel in the covered position; 
a mixer (18) located within the cooking vessel, the mixer configured to rotate relative to the cooking vessel (vessel stationary due to locking feature 322); and 
a motor (24) located within the housing (“the motor 24 disposed within the housing 20” [0103]) and operable to drive the mixer to rotate (motor 24 drives the drive shaft 196 of the stirring mechanism 16 “a multi-speed motor 24 that can simply be modified through use of the user interface 120 to deliver different rotational speeds and forces from the drive shaft 196 to the impeller shaft 198 and into the stirring mechanism 16 of the container 12.” [0105]).
Benoit is silent regarding a radiant heater connected to the lid, the radiant heater configured to transfer radiant heat toward the cooking vessel when the lid is in the closed position; 
However Oxel teaches a radiant heater (18) connected to the lid (16), the radiant heater configured to transfer radiant heat toward the cooking vessel when the lid is in the closed position “To provide for broiling without appreciable baking, the present invention contemplates supporting the lid horizontally on the pan and in registry with its open top but spaced slightly above the pan as best seen in FIGS. 1, 2 and 7. This 
The advantage of a radiant heater connected to the lid, the radiant heater configured to transfer radiant heat toward the cooking vessel when the lid is in the closed position, is to provide broiling function without baking “To provide for broiling without appreciable baking, the present invention contemplates supporting the lid horizontally on the pan and in registry with its open top but spaced slightly above the pan as best seen in FIGS. 1, 2 and 7. This permits radiant heat emitted by the lid-mounted element 18 to be directed downwardly into the pan to broil food disposed therein” (column 2, lines 58-67).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Benoit with Oxel, by adding to the oven functioning like heating volume of Benoit (“the various functions and programs that can be selected allow the cooking and processing appliance 10 to function as an all-in-one appliance that can operate as a cooker, oven or other heating appliance”…” the cooking and processing appliance 10 can be used in kitchenette settings where an oven or range may not be present” [0051]), the top radiant oven broil heating functionality of Oxel, to have a known broiling function of oven cooking. 
Benoit as modified by Oxel is silent regarding a convection heater located within the housing the convection heater configured to deliver hot air to the cooking vessel.
However Kurt teaches a convection heater (13) located within the housing (13 with fan 14 below lower cooking vessel volume 22) configured to deliver hot air to the cooking vessel (via air baffle/guide 28/23 towards lid 1, see figure 1).

Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Benoit with Kurt, by adding to the oven functioning like heating volume of Benoit (“the various functions and programs that can be selected allow the cooking and processing appliance 10 to function as an all-in-one appliance that can operate as a cooker, oven or other heating appliance”…” the cooking and processing appliance 10 can be used in kitchenette settings where an oven or range may not be present” Benoit [0051]), the convection heating functionality of Kurt, to have a known convection oven function to an oven replacing cooking system. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Benoit in view of Oxel and in further view of Visher (US 2015/0373787).

Regarding claim 8, Benoit discloses the automated cooking system of claim 7, Benoit is silent regarding further comprising: 
a glass support positioned between the induction heating device and the cooking vessel, the glass support in contact with the cooking vessel to form a seal at the cooking vessel.

The advantage of a glass support positioned between the induction heating device and the cooking vessel, the glass support in contact with the cooking vessel to form a seal at the cooking vessel, is to provide a non-ferrous support surface to an induction cooking heater vessel that has a degree of transparency for an infrared-based sensor capable of registering the temperature of the vessel atop the support surface. “the induction coil 110 is designed so that it includes an opening 112 through which the non-contact (e.g. IR) temperature sensing device 140 can “see” the energy being emitted from a cooking vessel 150 placed on the cooking surface 120.” [0021], “Given that the non-ferromagnetic (e.g. glass) cooking surface 120 is relatively thin (e.g. 4-6 mm), the area of the cooking vessel 150 from which the non-contact (e.g. IR) temperature sensing device 140 receives energy is also a circle having a diameter of about 1.25 inches” [0021].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Benoit with Visher, by adding to the induction heating system of Benoit, the glass barrier to induction components of Visher, to provide a non-ferrous support surface to an induction cooking heater vessel that has a degree of transparency for an infrared-based sensor capable of registering the temperature of the vessel atop the support surface.

Regarding claim 9, Benoit as modified by Visher, teaches the automated cooking system of claim 8, Benoit as already modified by Visher discloses wherein the glass support includes a bore (where motor 24 transfers mechanical energy from base to vessels processing attachment 18 via drive shaft 198, see figure 11) therethrough, the bore configured to receive a spindle (stirring mechanism 16) therethrough to connect the mixer (18) to the motor (24).

Regarding claim 10, Benoit as modified by Visher discloses the automated cooking system of claim 9, Benoit as already modified by Visher further discloses (Fig-44) wherein the induction heating device includes a bore therethrough, the bore of the induction heating device aligned with the bore of the glass support to receive the motor spindle therethrough (see concentric placement of heating components 376, see figure 44).

Claims 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit in view of Oxel and Kurt and in further view of Nadendla (US 20190313844).

Regarding claim 14, Benoit discloses the automated cooking system of claim 13, Benoit further discloses and wherein the cooking algorithm is configured to operate the mixer in both rotational directions at various time intervals (“It is contemplated that in various embodiments of the cooking and processing appliance 10 having bi-directional stirring capabilities” Benoit [0095]).

However Nadendla teaches wherein the cooking algorithm is configured to, depending on the ingredients within the cooking vessel, independently adjust a speed of the motor, and heat produced by each of the induction heater, the radiant heater, and the convection heater to cook the food within the vessel (automated cooking system provides recipes based on ingredients available to be placed in cooking vessel “Another objective of the present disclosure is directed towards filtering recipes and generating pantry list or shopping list based on what is available in home by taking a picture of the ingredients (for example, vegetables) or by scanning a barcode.” [0030] while recipes control all cooking functions such as temperature and stirring “Another objective of the present disclosure is directed towards automating the cooking operations (for example, weighing, dispensing, sautéing, steaming, simmering, boiling, frying, and stirring) and cooking any recipe which can be cooked using these cooking operations.” [0014]),
The advantage of wherein the cooking algorithm is configured to, depending on the ingredients within the cooking vessel, independently adjust a speed of the motor, and heat produced by each of the induction heater, the radiant heater, and the convection heater to cook the food within the vessel, is to provide automation to the functions available to food processing systems “Another objective of the present disclosure is directed towards automating the cooking operations (for example, 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modifying any of the food processing functions of Benoit with the automated controlling functions of Nadendla, to provide automation to the functions available to food processing systems.

Regarding claim 15, Benoit discloses the automated cooking system of claim 14, Benoit is silent regarding further comprising: 
a scanner connected to an outer portion of the housing, the scanner configured to scan food item labels and transmit a scan signal to the controller based on the food item labels.
However Nadendla teaches (Fig-5) a scanner (HD camera) connected to an outer portion of the housing (camera arm (p515) attached to housing (exterior of 500) “a high definition camera are located in said mechanical arm” (claim 8), see figure 5), the scanner configured to scan food item labels and transmit a scan signal to the controller based on the food item labels (automated cooker may scan items to generate automated cooking procedures involving items scanned “Another objective of the present disclosure is directed towards filtering recipes and generating pantry list or shopping list based on what is available in home by taking a picture of the ingredients (for example, vegetables) or by scanning a barcode.” [0030]).
The advantage of a scanner connected to an outer portion of the housing, the scanner configured to scan food item labels and transmit a scan signal to the controller 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modifying any of the food processing functions of Benoit with the automated controlling functions of Nadendla, to provide automated cooking based on scanned ingredients.

Regarding claim 16, Benoit as modified by Nadendla teaches the automated cooking system of claim 15, wherein the controller is configured to adjust the cooking algorithm based on the scan signal (recipes as interpellated by scanned ingredients dictate cooking procedures  (“Another objective of the present disclosure is directed towards automating the cooking operations (for example, weighing, dispensing, sautéing, steaming, simmering, boiling, frying, and stirring) and cooking any recipe which can be cooked using these cooking operations.” [0014], “Another objective of the present disclosure is directed towards filtering recipes and generating pantry list or shopping list based on what is available in home by taking a picture of the ingredients (for example, vegetables) or by scanning a barcode.” [0030] -Nadendla)).

Regarding claim 18, the automated cooking system of claim 17, further comprising: 
a controller (40) configured to operate the motor, the induction heater, the radiant heater, and the convection heater (controller provides operative function to cooking and stirring functions “…so that the control 40 can be used to operate the various cooking and stirring functions.” [0123]) based on a cooking algorithm (to provide sustained temperature requires PID algorithm of controllers, emphasis added “The thermostat pin 172 is attached to thermostat wires 174 that extend to the control 40 of the cooking and processing appliance 10 for conveying information regarding the temperature of the container 12 and the interior volume 28 of the container 12 to the user through the user interface 120. In order to monitor and regulate the temperature of the conductive heating element 150 disposed within the container 12” [0097]) to cook food within the cooking vessel (all cooking stirring functions may be controller operated “It is contemplated that the main circuit board 422 can be in communication with each of the electrical components and the control 40 of the cooking and processing appliance 10. The main circuit board 422 can also include the logic that controls the various cooking and processing functions of the cooking and processing appliance 10.” [0136]); 
and wherein the cooking algorithm is configured to operate the mixer in both rotational directions (“It is contemplated that in various embodiments of the cooking and processing appliance 10 having bi-directional stirring capabilities” [0095]).
Benoit is silent regarding wherein the cooking algorithm is configured to, depending on the ingredients within the cooking vessel, independently adjust a speed of  at various time intervals.
However Nadendla teaches wherein the cooking algorithm is configured to, depending on the ingredients within the cooking vessel (ingredients to be cooked provide reciped instructions of cooking “Another objective of the present disclosure is directed towards automating the cooking operations (for example, weighing, dispensing, sautéing, steaming, simmering, boiling, frying, and stirring) and cooking any recipe which can be cooked using these cooking operations.” [0014], “Another objective of the present disclosure is directed towards filtering recipes and generating pantry list or shopping list based on what is available in home by taking a picture of the ingredients (for example, vegetables) or by scanning a barcode.” [0030]), independently adjust a speed of the motor, and heat produced by each of the induction heater, the radiant heater, and the convection heater to cook the food within the vessel (functions of recipes “for example, weighing, dispensing, sautéing, steaming, simmering, boiling, frying, and stirring” [0014]), and wherein the cooking algorithm is configured to operate the mixer in both rotational directions at various time intervals (variable direction of stirrer of Benoit [0095] in view of recipe functions “cooking any recipe” [0014] of Nadendla, “stir occasionally”).
The advantage of the cooking algorithm is configured to, depending on the ingredients within the cooking vessel, independently adjust a speed of the motor, and heat produced by each of the induction heater, the radiant heater, and the convection 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Benoit with Nadendla, by adding to the automated cooking system with bi-directional stirring component of Benoit, the any recipe based on available ingredients control and monitoring cooking system of Nadendla, to cook available ingredients to the procedures of any according recipe.

Regarding claim 19, Benoit as modified by Nadendla discloses the automated cooking system of claim 18, Benoit as modified by Nadendla further teaches (Fig-5) further comprising: 
a scanner (scanning of food or barcodes etc [0030]) connected to an outer portion of the housing (camera arm (p515) attached to housing (exterior of 500) “a high definition camera are located in said mechanical arm” (claim 8), see figure 5), the scanner configured to scan food item labels and transmit a scan signal to the controller based on the food item labels (“Another objective of the present disclosure is directed towards filtering recipes and generating pantry list or shopping list based on what is .

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit in view of Oxel and Kurt Nadendla and in further view of Schestak (DE 202016001160 U1).

Regarding claim 20, Benoit discloses the automated cooking system of claim 19, Benoit is silent regarding further comprising: 
a conveyer for automatically and programmably introducing one or more ingredients to the cooking vessel.
However Schestak teaches a conveyer (conveyor system for transporting ingredients to an automated cooking system “transport means are provided between the modular units, in particular conveyor belts, pipelines, slides for conveying the products, product parts thereof, the ingredients and / or seasonings.” (page 2 lines 29)) for automatically and programmably introducing one or more ingredients to the cooking vessel (“The feeding of equipment and / or ingredients, seasonings and the like also takes place automatically via appropriate devices, in particular via actuators and conveyor belts.” (page 3, lines 16)).
The advantage of a conveyer for automatically and programmably introducing one or more ingredients to the cooking vessel, is to provide automation to the addition of ingredients to an automated cooking system “The feeding of equipment and / or 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Benoit with Schestak, by adding to the automated cooking system of Benoit, the ingredient conveyor system of Schestak, to provide automation to the addition of ingredients to an automated cooking system. 

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior arts of record alone or in combination is silent regarding an automated cooking system that is configured with an induction heating device within a housing, the housing having an attached lid with the lid having an attached radiant heater, the lid configured so that the radiant heater can transfer radiant heat toward a cooking vessel when the lid is in a closed position over the cooking vessel, the housing containing a convection heater in fluid connection to a protruding collar, the protruding collar having ports on a  top face thereof and the collar configured to support the cooking vessel within the housing, the cooking vessel including a plurality of cooking vessel ports that are configured to align with the collars ports so that when the cooking vessel is within the housing the cooking vessel ports are in fluid connection to the convection heater .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Spencer H. Kirkwood/           Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761